Citation Nr: 1613146	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 2006 for the grant of service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from November 1988 to March 1989.  She also had active duty service from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 10 percent rating, effective September 5, 2006.  A November 2014 Board decision increased the disability rating to 50 percent, denied entitlement to an effective date earlier than September 5, 2006, and remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Veteran appealed the denial of entitlement to an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 joint motion for remand (JMR), the Court vacated the Board's denial of the effective date claim and remanded the matter for compliance with the terms of the JMR. 

The issue of entitlement to TDIU was remanded by the Board in November 2014.  The May 2015 JMR did not impact this claim.  Upon remand, the RO has sent the Veteran VCAA notice and afforded her a September 2015 VA examination.  The RO has not yet adjudicated this issue; however, it does appear that the RO is working on this claim.  Thus, the RO should complete development of the claim and recertify the claim to the Board if appropriate.    


FINDINGS OF FACT

1.  In September 2003, the RO denied service connection for PTSD and for a bipolar disorder.  The Veteran appealed the rating decision and in April 2008, the Board denied service connection for bipolar disorder and remanded the claim for PTSD for evidentiary development.  

2.  In June 2011, the RO granted service connection for PTSD effective September 5, 2006, the date PTSD was first diagnosed.   
3.  The Veteran's PTSD symptoms became sufficient to meet the criteria for a diagnosis of PTSD no earlier than November 7, 2005.    


CONCLUSION OF LAW

The criteria for an effective date of November 7, 2005 and no earlier for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  

By way of background, the Veteran submitted a claim for PTSD in December 2001.  The RO eventually granted service connection for PTSD in June 2011 and assigned an effective date of September 5, 2006, the date of the Veteran's earliest PTSD diagnosis.  The Veteran appealed the assigned effective date and the Board, in November 2014, denied entitlement to an earlier effective date.  The Veteran appealed the denial to the Court and pursuant to the terms of a May 2015 JMR, the Board obtained a VHA specialist opinion to determine when the Veteran's PTSD first manifested. 

A retrospective medical opinion was obtained in January 2016.  The specialist opined that the PTSD likely had its onset before September 5, 2006, but that it was less likely than not that the PTSD manifested prior to November 7, 2005.  The specialist further stated that he could not determine at which exact point between November 7, 2005 and September 5, 2006 the Veteran's PTSD symptoms became sufficient to meet the criteria for a diagnosis of PTSD. 

The specialist stated that he reviewed hundreds of mental health treatment records from 1999 through November 2005 and the Veteran was never diagnosed with PTSD during this time even though the health care providers were aware of her anxiety and other psychiatric symptoms.  The specialist opined that the Veteran's anxiety problems were correctly attributed to diagnoses other than PTSD which were rendered by psychiatrists and psychologists, including borderline personality disorder, alcohol withdrawal, and bipolar affective disorder.  The specialist highlighted the November 2001 treatment record which considered a diagnosis of PTSD, but stated that psychiatric histories and mental status examinations prior to November 2005 do not provide evidence that the Veteran had sufficient PTSD symptoms to meet the diagnostic criteria of PTSD.  The medical specialist also referenced a 2004 treatment record which noted "phrases relevant to a diagnosis of PTSD," but the specialist later stated that the diagnoses of borderline personality disorder and severe addiction to alcohol most likely explain the Veteran's anxiety and other difficulties prior to November 7, 2005.      

The Board acknowledges that a November 2001 treatment record noted that PTSD should be ruled out as a diagnosis.  However, an assessment of rule out PTSD is not a diagnosis of PTSD and subsequent treatment records did not render such a diagnosis.  The January 2016 medical opinion specifically considered this treatment record and the specialist provided a thorough discussion for why the Veteran did not have a diagnosis of PTSD prior to November 2005.  

The Board acknowledges statements from the Veteran's family and friends that assert that the Veteran had PTSD symptoms since service.  The Board further acknowledges that the Veteran has a prior work history of being a registered nurse, as well as being employed at a research psychiatric center.  However, the Board finds the January 2016 medical specialist opinion to be more probative than any generalized statement that the Veteran had PTSD symptoms since service.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional).  As explained by the January 2016 medical opinion, the Veteran has various psychiatric diagnoses.  Prior to November 2005, the examiner found that her psychiatric symptoms "overwhelmingly suggest" psychiatric diagnoses other than PTSD, such as borderline personality disorder and severe addiction to alcohol.  The January 2016 medical opinion is highly probative since the opinion was written by a medical specialist after a thorough review of the claims file, including several hundred medical records.  The specialist provided a thorough rationale to support his conclusions that prior to November 7, 2005, the Veteran's psychiatric symptomatology was more appropriately associated with her non-service connected psychiatric disabilities rather than PTSD.  As such, more probative value is assigned to the January 2016 medical opinion than to any generalized statement contending that she had PTSD symptoms since service.  

As a medical diagnosis of PTSD is needed to support a grant of service connection, an effective date prior to November 2005 is not warranted in light of the probative January 2016 medical opinion.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition).  Since the medical specialist opined that PTSD likely had its onset sometime between November 7, 2005 and September 5, 2006, the Board finds that an effective date of November 7, 2005 for the grant of PTSD is warranted as this is the earliest date entitlement arose.  38 C.F.R. §§ 3.400.    


ORDER

An effective date of November 7, 2005 and no earlier for the grant of service connection for PTSD is granted.  

___________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


